Citation Nr: 0019519	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-32 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for systemic 
rheumatoid disorder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for discoid lupus 
erythematous, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran served on active duty from September 1978 to 
January 1989.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).

In the veteran's notice of disagreement received in June 
1997, the issue of entitlement to service connection for a 
psychiatric disorder, secondary to his service-connected 
disorders, was raised.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.


REMAND

The veteran's claims of entitlement to increased ratings for 
his service-connected disorders are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where the veteran asserted that 
his condition had worsened since the last time his claim for 
an increased disability evaluation for a service connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  The VA therefore 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Service connection is currently in effect for systemic 
rheumatoid disorder, and a 20 percent disability rating is 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5002 (1999).  This rating contemplates 
one or two exacerbations a year in a well-established 
diagnosis.  However, a rheumatology examination for 
manifestations due to the veteran's service-connected 
systemic rheumatoid disorder was not conducted.  

Additionally, the veteran testified at a video hearing before 
the Board in April 2000, that he had been receiving regular 
treatment for his service-connected disorders from the VA.  
The veteran's spouse testified that the veteran had been 
treated by a private podiatrist.  When the VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  These records, as well as any other pertinent 
private records, should be obtained and considered by the RO 
prior to appellate review.

Accordingly, this case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records, to include records at 
the Jacksonville and Gainesville VA 
Medical Centers and the private 
podiatrist referenced above, subsequent 
to October 1993, should be obtained and 
associated with the claims file. 

2.  The veteran should be afforded VA 
rheumatology and dermatology examinations 
to determine the extent of his 
service-connected systemic rheumatoid 
disorder and discoid lupus erythematous.  
All pertinent symptomatology and findings 
should be reported in detail, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
caused by the service-connected 
disorders.  The examiners should be 
provided with the applicable rating 
criteria and be requested to comment as 
to the presence or absence of each 
symptom and finding required for ratings 
in excess of those currently assigned, 
and, where present, the frequency and/or 
severity of each symptom and finding.  
Any indicated diagnostic tests and 
studies should be accomplished.  If 
further testing or examination by a 
specialist is determined to be warranted 
in order to evaluate the disabilities at 
issue, such testing or examination is to 
be accomplished.  The claims file must be 
made available to and reviewed by the 
examiners, and the examination reports 
should reflect that such a review was 
made.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  

5.  Thereafter, if either of the issues 
on appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


